IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

Jean Karren,                                )          PER CURIAM DECISION
                                            )
      Petitioner and Appellee,              )            Case No. 20120774‐CA
                                            )
v.                                          )                  FILED
                                            )             (December 20, 2012)
Ronald Karren,                              )
                                            )             2012 UT App 359
      Respondent and Appellant.             )

                                          ‐‐‐‐‐

Fourth District, Provo Department, 064401244
The Honorable David N. Mortensen

Attorneys:       Ronald M. Karren, Lindon, Appellant Pro Se
                 David J. Hunter, Orem, for Appellee

                                          ‐‐‐‐‐

Before Judges Davis, McHugh, and Voros.

¶1    Ronald Karren (Husband) appeals the Order Denying Motion to Disqualify and
For Other Injunctive Relief entered on July 27, 2012. This order denied Husband’s
Motion for Injunction Against All LDS Civil and Judicial Authorities Subject to LDS
Oaths and/or LDS Influence. We affirm.

¶2      The underlying case is a divorce proceeding by which the parties were divorced
in 2009. In 2012, Husband filed the request for an injunction against “LDS judicial and
civil authorities,” seeking to preclude any members of the Church of Jesus Christ of
Latter‐day Saints (LDS Church) who are members of the judiciary or “civil authorities”
from involvement in this case or any other case involving Husband. Husband alleged
that he was at that time, and had been for the five years preceding the motion’s filing,
detrimentally subject to the power and influence of the LDS Church through its
members in positions of civil authority.

¶3      The district court correctly ruled that it “cannot enjoin the actions [of] any person
or entity which has not been properly served or made a party to this matter.”1 The
district court also correctly ruled that it lacked authority to order that this case be
adjudicated in another state. We do not address those claims further. The district court
construed the balance of Husband’s claims as seeking disqualification of the court
commissioner and the district court judge presiding over the divorce action based solely
upon their religious affiliation. The district court denied the motion to disqualify.

¶4      Rule 63(b) of the Utah Rules of Civil Procedure requires that a motion to
disqualify “shall be accompanied by an affidavit stating facts sufficient to show bias,
prejudice or conflict of interest.” Utah R. Civ. P. 63(b)(1)(A). Husband’s motion was not
accompanied by the required affidavit containing alleged facts sufficient to show bias,
prejudice, or conflict of interest by any judicial officer who participated in this case. “A
litigant may move for a judge’s recusal upon presentation of an affidavit stating facts
sufficient to show bias, prejudice or conflict of interest, but an allegation that is based on
religious affiliation alone . . . is not sufficient.” Treff v. Hinckley, 2001 UT 50, ¶ 10, 26 P.3d
212 (citation and internal quotation marks omitted). Husband’s essential allegation that
any judge or judicial officer is subject to disqualification based solely upon religious
affiliation, without any allegation of specific facts demonstrating bias, prejudice, or
conflict of interest lacks merit. Furthermore, as the district court correctly stated, the
information relied upon by Husband had been in his possession throughout the five
years since the initiation of divorce proceedings, and Husband identified no facts that
had come into his possession within the twenty days prior to the motion’s filing. See
Utah R. Civ. P. 63(b)(1)(B)(iii) (stating that a motion to disqualify must be filed within
twenty days of the latest occurrence of the following: assignment of the action or
hearing, the appearance of the party, or the date on which the moving party learns or
should have learned of the grounds on which the motion to disqualify is based).

       1
        On the same date that he filed a notice of appeal from the district court’s July 27,
2012 ruling, Husband filed a purported complaint seeking to join the Church of Jesus
Christ of Latter‐day Saints as a party. This filing is not properly before us in this appeal,
and we express no opinion on whether it was procedurally appropriate or has any
substantive merit.




20120774‐CA                                     2
¶5     Accordingly, we affirm the district court’s order denying disqualification and
other injunctive relief.




____________________________________
James Z. Davis, Judge




____________________________________
Carolyn B. McHugh, Judge




____________________________________
J. Frederic Voros Jr., Judge




20120774‐CA                                3